RENDERED: APRIL 30, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-0256-MR


CANDIDA DAWN YOUNG                                                   APPELLANT



                  APPEAL FROM BOYD CIRCUIT COURT
v.              HONORABLE GEORGE W. DAVIS, III, JUDGE
                       ACTION NO. 19-CI-00639



DUSTIN RYAN                                                            APPELLEE



                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; DIXON AND MAZE, JUDGES.

MAZE, JUDGE: Candida Dawn Young (Young) appeals from an order of the

Boyd Circuit Court denying her motion to modify a custody order designating

Dustin Ryan (Ryan) as the primary residential custodian of their four minor

children. She argues that the domestic relations commissioner (DRC) and the trial

court abused their discretion by declining to interview the children and by failing
to require witness and exhibit disclosures prior to the hearing. Given our limited

standard of review, we find no indication that the DRC’s or trial court’s decisions

in this matter resulted in manifest injustice. Hence, we affirm.

             The record reflects the following procedural history of this action.

Ryan and Young were married in 1997 and separated in 2012. Six children were

born of the marriage; in 1998, 1999, 2002, 2005, 2009, and 2011, respectively. On

January 23, 2013, Young filed a petition for dissolution of the marriage in the

Carter Family Court. Both parties sought custody of the children.

             The family court entered a decree dissolving the marriage on October

2, 2013. Among other things, the court granted the parties joint custody of the

children, with Young designated as the primary residential custodian. However,

the parties continued to have disputes over child support, custody, and timesharing.

In 2014, Ryan filed a motion for a change in custody. On January 8, 2015, the

family court granted the motion and designated Ryan as the children’s primary

residential custodian. The family court also directed that the children were to have

no contact with Young’s boyfriend.

             However, the parties’ disputes continued. Young filed a motion

seeking full custody of the children in August 2015. Due to a pending

investigation by the Cabinet for Health and Family Services (the Cabinet), the




                                         -2-
family court denied Young’s motion. The record does not reflect any further

action on the allegations surrounding that motion.

              In July 2019, Young filed a motion to transfer the case to Boyd

Circuit Court because the parties and the minor children no longer resided in Carter

County. The family court granted the motion on August 9, 2019. Thereafter,

Young filed a motion seeking emergency custody of the four children who were

still minors.1 The court referred the matter to a DRC, who conducted a hearing on

November 14, 2019.

              Thereafter, the DRC issued a report and recommendation on the

motion. The DRC noted that the Cabinet was conducting an ongoing investigation

of dependency or neglect of the children while in Ryan’s care. But based on the

testimony of the social workers, the DRC found that those concerns had been

addressed, and the matter was no longer an emergency. However, the DRC noted

that additional concerns were raised that Young was attempting to coach the

children to say they wanted to live with her. The DRC also pointed to testimony

that Young allowed the children to have contact with her boyfriend despite the

prior order of the family court. Based upon these findings, the DRC recommended

that Young’s motion to change custody be denied. In addition, the DRC


1
 Two of the children reached the age of majority prior to Young’s filing of the motion. One
other child reached the age of majority after the notice of appeal was filed in this case.



                                              -3-
recommended that the court continue the previously imposed restriction that the

children have no contact with Young’s boyfriend.

                Young filed an objection to the DRC’s report, which the trial court

overruled on January 6, 2020. Thereafter, on January 17, 2020, the trial court

adopted the DRC’s report and recommendation. Young now appeals from this

order.

                As an initial matter, we note that CR2 76.12(4)(c)(v) requires that the

Appellant’s brief shall contain “at the beginning of the argument a statement with

reference to the record showing whether the issue was properly preserved for

review and, if so, in what manner.” The Appellant’s statement of the case must

also include “ample references to the specific pages of the record, or tape and

digital counter number in the case of untranscribed videotape or audiotape

recordings[.]” CR 76.12(4)(c)(iv). “Compliance with this rule permits a

meaningful and efficient review by directing the reviewing court to . . . where in

the record the preceding court had an opportunity to correct its own error before

the reviewing court considers the error itself.” Hallis v. Hallis, 328 S.W.3d 694,

696-97 (Ky. App. 2010).

                In this case, Young’s brief fails to include any preservation statement

or citations to the record. In addition, Young failed to attach a copy of the order

2
    Kentucky Rules of Civil Procedure.



                                            -4-
under review, as required by CR 76.12(4)(c)(vii). On the other hand, we must also

note that Ryan did not file a responsive brief in this appeal. “Our options when an

appellate advocate fails to abide by the rules are: (1) to ignore the deficiency and

proceed with the review; (2) to strike the brief or its offending portions, CR

76.12(8)(a); or (3) to review the issues raised in the brief for manifest injustice

only[.]” Hallis, 328 S.W.3d at 696. See also Briggs v. Kreutztrager, 433 S.W.3d

355, 361 (Ky. App. 2014). However, these sanctions are not appropriate in appeals

involving child custody or support. See Galloway v. Pruitt, 469 S.W.2d 556, 557

(Ky. 1971). Given that neither party has complied with the appellate rules, we will

review the trial court’s order only for manifest injustice.

                Young primarily argues that the DRC and the trial court abused their

discretion by declining to interview the minor children regarding their custody

preference. But while KRS3 403.290(1) allows a court to interview the child in

chambers to ascertain the child’s wishes as to his custodian and as to visitation, the

decision to interview a child is completely discretionary and within the province of

the trial court. Brown v. Brown, 510 S.W.2d 14, 16 (Ky. 1974).

                Here, Young only alleges that the DRC should have interviewed the

children themselves, rather than relying on the observations and testimony of their

therapist. But as discussed above, the DRC was concerned about evidence that

3
    Kentucky Revised Statutes.



                                           -5-
Young attempted to influence and coach the children’s testimony. In the absence

of any showing that this finding was clearly erroneous, we find no manifest

injustice.

                Young further argues that the DRC failed to enforce FCRPP4 7(1),

regarding the timely disclosure of witnesses and exhibits prior to a custody

hearing. However, Young concedes that she did not object to the lack of witness

and exhibit disclosures prior to the hearing or in her objections to the DRC’s

report. In general, a party who desires to object to a report must do so as provided

in CR 53.05(2) or be precluded from questioning on appeal the action of the circuit

court in confirming the commissioner’s report. Eiland v. Ferrell, 937 S.W.2d 713,

716 (Ky. 1997).

                Young also concedes that she did not provide any witness or exhibit

disclosure prior to the hearing. Finally, Young does not identify any specific

prejudice from the DRC’s failure to require the witness disclosures. Therefore, to

the extent that the FCRPP are applicable to custody proceedings conducted outside

of a family court,5 we find that the failure to comply with FCRPP 7(1) did not

result in manifest injustice.


4
    Kentucky Family Court Rules of Procedure and Practice.
5
 The family court rules are intended to “supplement the statutes, rules and procedures governing
Family Law cases with rules and procedures[.]” FCRPP 1(1). While the rules are specifically
written for counties which have adopted a Family Court, they apply in “the procedure and
practice in all family law actions including . . . custody and child support[.]” FCRPP 1(3). This

                                               -6-
              Accordingly, we affirm the order of the Boyd Circuit Court.

              ALL CONCUR.



BRIEF FOR APPELLANT:                           NO BRIEF FILED FOR APPELLEE

John Preston Thompson
Grayson, Kentucky




would suggest that the procedural rules are applicable regardless of a county’s adoption of a
family court, but no court has expressly so held. We need not reach this issue, however, due to
Young’s failure to preserve the matter for review.



                                               -7-